DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  	Claims 21, 26, 27, 29-35, 38, 39, 41-43 and 45-49 are pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
  	The instant application claims priority to U.S. application 14/879,573 filed 10/9/2015, now abandoned, which claims the benefit of U.S. Provisional Application No. 62/062,274, filed on October 10, 2014 and U.S. Provisional Application No. 62/218,934, filed on September 15, 2015. The combinatorial method is provided for in provisional application 62/218,934 and that the lung metastasis model provided in the documents is a general model for metastasis. Newly amended claim 45 finds support in ¶069 of the provisional application 62/218,934. 

Information Disclosure Statement
An IDS filed 8/23/2022 has been identified and the document considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26, 27 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mellor et al (US 20090297540) in view of Zhou et al (US 20120309691) and Kandimalla et al (US 20110311518) and Holmgard et al (JEM, 2013, pages 1389-1402). This rejection is maintained but amended in part to respond to applicants arguments. 
The art teaches use of TLR9 agonists for treatment of cancers such as colon carcinoma and melanoma wherein treatment is also directed to metastasis thereof (see Mellor et al, ¶0010, 0075-0076 and Zhou et al ¶0039, figure 1). 
Zhou et al teach a number of sarcomas and carcinomas are treated by addition of CpG oligonucleotides that act as the TLR9 agonists (see e.g. ¶0055). The direct injection into the tumor let to significantly reduced tumor growth.  This activates the CD8T cells to prime the tumor response (see e.g. ¶0008 and 0071) wherein B7 negative costimulatory pathways  such as CTL1-4 turn off the tumoricidal activity of these CD8T cells. 
[0009] B7 negative costimulatory pathways, as represented by the CTLA-4 pathway, turns off the tumoricidal activity of CD8 T cells. Positive costimulatory pathways such as OX40 and cytokines (IL-2) enhance the tumoricidal activity of CD8 cells. Antitumor reagents have been developed that target immune-costimulatory pathways. Antagonist antibodies against CTLA4 have shown initial promise in treatment of human renal cell carcinoma. Agonist antibody to OX40 has shown a significant increase in survival in tumor-bearing mice. Such reagents may be rationally combined with TLR9 agonists in cancer therapy.

Mellor et al teach methods of treating cancer by enhancing immune response in a subject by use of a TLR9 agonist and an inhibitor of IDO (see e.g. ¶0007 and 0010). IDO-1 is immunosuppressive. 
0002] A newly recognized molecular mechanism contributing to peripheral immune tolerance is the immunoregulatory enzyme indoleamine 2,3-dioxygenase (IDO). Cells expressing the tryptophan-catabolizing enzyme IDO are capable of inhibiting T cell proliferation in vitro and reducing T cell immune responses in vivo (U.S. Pat. Nos. 6,451,840 and 6,482,416; Munn et al., Science 1998; 281:1191; Munn et al., J. Exp. Med. 1999; 189:1363; Hwu et al., J. Immunol. 2000; 164:3596; Mellor et al., J. Immunol. 2002; 168:3771; Grohmann et al., J. Immunol. 2001; 167:708; Grohmann et al., J. Immunol. 2001; 166:277; and Alexander et al., Diabetes 2002; 51:356).

Mellor teaches that IDO and CTLA-4 expression are related in that CTLA-4 induces IDO expression (see e.g. ¶0094). While Mellor does not explicitly teach use of CTLA-4 inhibitors to turn off this induction, the biological relatedness between the two is known. To this end, cancer therapy has explored using IDO-1 inhibitors with CTLA-4 inhibitors. Holmgard et al demonstrate that use of IDO1 and a checkpoint inhibitor are synergistic in therapeutic effect (see 
We further show that the combination therapy is synergistic irrespective of detectable
IDO expression in tumor cells, though therapeutic efficacy was reduced against the B16 melanoma engineered to overexpress IDO, supporting previous findings of the inhibitory
role of tumor-derived IDO. To our knowledge, this is the first study to demonstrate the inhibitory role of IDO in antitumor therapies targeting immune checkpoints. We believe that these data highlight an important mechanism of immunotherapy resistance and provide important implications for development of combinatorial approaches in the clinical setting.


Additionally, the references do not explicitly state that the administration of TLR9 sensitizes the tumor microenvironment. However, this is an inherent property of the administration in that the function would result from the actions of the administration of the TLR9 agonist. 
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
        

Secondly, the claims require a specific TLR9 agonists which comprises SEQ ID NO:4. Kandimalla et al teaches that known TLR9 agonists wherein X is a glycerol linker. These agonists are anti-cancer (see e.g. ¶0007). The agonist can be administered intratumorally (see e.g. ¶0074). 

    PNG
    media_image1.png
    47
    433
    media_image1.png
    Greyscale


	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the specific TLR9 agonist as taught by Kandimalla et al in the methods of Mellor et al that provide guidance for treatment of colon carcinoma and metastasis with TLR9 agonists and IDO-1 inhibitors which are induced by checkpoint proteins in view of Zhou et al which primes the patient with TLR9 agonists in order to treat metastatic tumors as well as the local tumor and furthermore to use an additional set of combinatorial therapies that include checkpoint inhibitors as this combination is synergistic in effect. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Mellor et al teach that cancer and their metastasis can be treated by use of TLR9 agonists and IDO-1 inhibitors to block the immunosuppressive effects of IDO1, 2) Zhou et al teach use of therapies to treat metastatic cancer wherein the treatment relies on priming by TLR9 and use of checkpoint inhibitors to block their immunosuppressive effects on the T cells and 3) Holmgard et al is an example of combining IDO-1 inhibitors and checkpoint inhibitors and demonstrates that the two together leads to synergistic control of tumor outgrowth and enhances overall survival from cancer 4) Kandimalla et al teach that TLR9 agonist with SEQ ID NO:4 is well known in the art . Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined method would have expected the ability to successfully treat metastatic cancer by attacking multiple arms of the tumor response wherein TLR9 primes the tumor.
	Mellor teaches that this inhibitor for IDO is 1MT (see e.g. ¶0004). 


Claim 29-32, 34, 35, 38, 39, 41-43 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Mellor et al (US 20090297540) in view of Zhou et al (US 20120309691) and Kandimalla et al (US 20110311518) and Holmgard et al (JEM, 2013, pages 1389-1402) as applied to claims 21, 26, 27 and 33 above, and further in view of Munn and Mellor (US 20050186289), Frazier et al (US 20140363442) and Hoves et al (US 20140314771), Eisenbach-Schwartz (WO 2015136541 efd 3/12/2014) and Holmgaard et al (JEM, 2013, pages 1389-1402). This rejection is maintained but amended in part to respond to applicants arguments. 
The teachings above are supplemented with the following art known components. 
Regarding claims 29-32, the art teaches use of methods of administering cancer therapeutics orally and parenterally. Munn and Mellor teach that oral delivery of 1MT leads to enhanced bioavailability (see e.g. ¶0189). Frazier et al teach that mAB such as ipilimumab can be administered parenterally (see e.g. ¶0258 and 0287). 
Regarding claim 34, Eisenbach-Schwartz teaches that the patient was unresponsive to combinatorial therapy (¶0101). 
Regarding claim 35 and remaining dependent claims, the above teachings are combined with the teachings of Hoves et al which teaches that dosages of compositions or cycles of treatment require administration of at least 2 doses. 	
Regarding claims 46 and 47, Eisenbach-Schwartz teaches that in combinatorial therapy, INCB024360 is suitable. 
Regarding claim 45, Holmgaard et al teach that combining IDO-1 with checkpoint inhibitors is best treatment for resistant cancer and will inherently lead to an increase in IDO inhibitor anti-tumor activity (see e.g. page 1389). 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the patients of Damiano et al in the methods of Zhou et al in view of Mellor et al wherein Holmgaard et alt each what the method can accomplish. As well, the methods of Munn and Mellor as well as Frazier and Hoves et al provide alternative means of accomplishing combinatorial therapy that are well known in the art as do the composition of Eisenbach-Schwaartz. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined method would have expected the ability to successfully treat resistant cancer by attacking multiple arms of the tumor response wherein TLR9 mediates such response.

Response to Arguments
	Applicants argue that Zhou fails to teach use of an IDO inhibitor. As well, applicant argue that Mellor does not provide teachings of non-IDO inhibitors nor how one such inhibitor would function to downregulate IDO1. Applicants argue that figure 7 and the appendix of U.S. Provisional 62/218,934 clearly indicate that intratumoral TLR9 agonist sensitizes the tumor for combination with various checkpoint inhibitors which includes IDO-1. 
	The references do not teach use of 3 components- TLR9 agonist, IDO-1 inhibitors and a checkpoint inhibitor. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.

In this rejection, the three references (Zhou, Mellor and Kandimalla) are analogous art. 
They all overlap with a discussion of use of TLR9 agonists for cancer therapy. As well, they offer insight into the use of combinatorial therapies. 
	Mellor teaches that IDO suppresses T cell responses (see e/g/ ¶0005). So, the proposal sis to enhance the immune response by inhibiting IDO with TLR9 agonists. The claimed TLR9 agonist was well known in the art as demonstrated by Kandimalla et al which teaches the recited construct for treatment in cancer (see claim 10 of the application which is eventually patented as claim 1). This compound is used to treat cancer (claim 14 of the application). This is advanced by the art which teaches that such treatments are improved by additional inhibitors. Zhou explicitly proposes addition of checkpoint inhibitors with TLR9 agonists to enhance this treatment. 
Antitumor reagents have been developed that target immune-costimulatory pathways. Antagonist antibodies against CTLA4 have shown initial promise in treatment of human renal cell carcinoma. Agonist antibody to OX40 has shown a significant increase in survival in tumor-bearing mice. Such reagents may be rationally combined with TLR9 agonists in cancer therapy.

Mellor identifies IDO1 inhibitors to enhance cancer therapy as IDO1 is immunosuppressive. 
 [0007] The present invention includes a method of enhancing an immune response in a subject, the method including administering to the subject a TLR9 agonist and an inhibitor of indoleamine 2,3-dioxygenase (IDO).

The question is would one combine the teachings of Zhou and Mellor to use both inhibitors of IDO1 and additional checkpoint inhibitors to treat cancer with TLR9 agonists. Mellor teaches, 
[0087] Recently, a minor population of murine splenic DCs expressing CD19 was described that responded to CTLA4-Ig-mediated ligation of CD80/86 (B7) molecules by expressing the intracellular enzyme indoleamine 2,3-dioxygenase (IDO) (Baban et al., "A minor population of splenic dendritic cells expressing CD19 mediates IDO-dependent T cell suppression via type I IFN signaling following B7 ligation," Int. Immunol. 2005; 17: 909-919).

Combinatorial therapy is the state of the art for cancer therapy. Cancer has been found to be multi-faceted. The question of would one have combined TLR9 agonists with both IDO-1 and a checkpoint inhibitor relies on the known publications. TLR9 is proposed for use with IDO-1 or with CTLA-4 inhibitors to treat cancer. Using these two compounds together Holmgard for example demonstrate that checkpoint inhibitors with IDO-1 inhibitors synergistically enhances tumor therapy. Here, the use of TLR9 with either IDO-1 or CTLA-4 is demonstrated effective as is IDOI and CTLA-4 inhibitors. Hence, the teachings of Holmgard suggest to one of ordinary skill in the art that combining inhibitors of IDO-1 and CTLA4 would have predictably led to enhanced therapeutic effect whereas TLR9 would prime the metastatic tumors. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170
USPQ 209 (CCPA 1971).  In the instant case, the refences demonstrate that combinatorial therapies was state of the art and the components claimed were available and mechanistically understood at the time of filing with well-established effects on cancer. 


Conclusion
Related art not cited in the rejection: WO 2013083659
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633